235 Wis.2d 379 (2000)
2000 WI 50
611 N.W.2d 457
STATE of Wisconsin, Plaintiff-Respondent,
v.
William STRONG, Defendant-Appellant-Petitioner.
No. 98-0248-CR.
Supreme Court of Wisconsin.
Oral argument May 31, 2000.
Decided June 16, 2000.
For the defendant-appellant-petitioner there were briefs and oral argument by Jack E. Schairer, assistant state public defender.
For the plaintiff-respondent the cause was argued by Paul G. Lundsten, assistant attorney general, with whom on the brief was James E. Doyle, attorney general.
¶ 1. PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed. Justice JON P. WILCOX, Justice N. PATRICK CROOKS, and Justice DIANE S. SYKES would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice WILLIAM A. *380 BABLITCH, and Justice DAVID T. PROSSER would reverse. Justice ANN WALSH BRADLEY did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.